Case 18-10601-|\/|FW Doc 1933 Filed 01/03/19 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY C()URT
F()R THE DISTRICT ()F DELAWARE

 

In re: Chapter ll

THE WEINSTEIN COMPANY HGLDINGS LLC, et CaS€ NO. 18-10601 (l\/IFW)
al.,l Jointly Administered

Re: Docket No. 1930
D@btorg_ Hearing Date: January 28, 2019 at 11:30 a.m.
Objection Deadline: January 17, 2019 at 4:00 p.m.

 

 

NOTICE OF HEARING REGARDING MOTION OF TELE MUNCHEN
FOR THE EXPEDITED ENTRY ()F AN ORDER: GRANTING RELIEF FROM
THE AUTOMATIC STAY UNDER 11 U.S.C. § 362(d)(1) NUNC PRO TUNC TO
JANUARY 3, 2019 TO ALLOW PROVISION OF NOTICE OF TERMINATION

AND TERMINATION OF ITS AGREEMENTS WITH THE DEBTORS

PLEASE TAKE NOTICE that on January 3, 2019, Tele Munchen Fernsch GmbH & Co.
Produktionsgesellschaft (“Tele Munchen”)flled the Motz'on of Tele Munchen for the Expedz`tea'
Entry of an Om'er.' Granting Relieffrom the Aul‘omatz'c Stay Una'er 11 U.S.C. § 362(D)(]) szc
Pro Tunc T0 Jcmuary 3, 2019 to Allow Provision of Notz`ce of Termination and Termination of Its
Agreements with the Debtors [Docket No. 1930] (the “Motion”) With the United States Bankruptcy
Court for the District of Delaware, 824 North l\/larket Street, Wilmington, Delaware 19801 (the
“Banl<ruptcy Court”). You Were previously served With the Motion.

PLEASE TAKE FURTHER NOTICE that the Motion has been scheduled to be heard
by the Bankruptcy Court on January 28, 2019 at 11:30 a.m. (prevailing Eastern Time) (the
“Hearing”) before The Honorable Mary F. Walrath, United States Bankruptcy Court for the
District of Delavvare, 824 North Marl<et Street, 6th Floor, Courtroom #4, Wilmington, Delaware
19801.

PLEASE TAKE FURTHER NOTICE that responses or objections, if any, to the l\/Iotion
shall be made in Writing and shall set forth the basis thereof, and such responses or objections must
be filed With the Banl<ruptcy Court and served upon undersigned counsel so as to be received on
or before January 17 , 2019 at 4:00 p.m. (prevailing Eastern Time) (the “Objection Deadline”).

 

l The last four digits ofThe Weinstein Company Holdings LLC’s federal tax identification number are (3837).

The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent
at http://dm.epiql l.com/twc.

ll\/IPAC 6040493v.l

Case 18-10601-|\/|FW Doc 1933 Filed 01/03/19 Page 2 of 2

IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
BANKRUPTCY COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION
WITHOUT FURTHER NOTICE OR HEARING.

Dated: January 3, 2019 POTTER ANDERSON & CORROON LLP
Wilrnington, Delaware
/s/ R. Stephen McNez`ll
Jeremy W. Ryan (DE Bar No. 4057)
R. Stephen l\/lcNeill (DE Bar No. 5210)

D. Ryan Slaugh (DE Bar No. 6325)

1313 N. Marl<et Street, Sixth Floor

Wilrnington, DE 19801

Telephone: (302) 984-6000

Facsimile: (302) 658-1192

Email: jryan@potteranderson.com
rmcneill@potteranderson.com
rslaugh@potteranderson.com

'and-

VALLE MAKOFF LLP

Jeffrey B. Valle, Esq.

Peter Clapp, Esq.

11911 San Vicente Blvd., Suite 324
Los Angeles, CA 90049
Telephone: (310) 476-0300

Email: jvalle@vallemakoff.corn

Counsel to Tele Mzmchen Fernsch GmbH & Co.
Produklionsgesellschaft

IMPAC 6040493V.1

